Title: From George Washington to Robert Cary & Company, 20 February 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Feby 20th 1772

On the 25th of last Month I drew upon you in favour of the Revd Mr Boucher, Tutor to Mr Custis, for Fifty pounds Sterling which please to pay and place to the Acct of this young Gentlemen.
I have been impatiently waiting for my Goods, being much in want of the Millstones, having heard nothing from you in respect

to them since the 12th of Septr though Captn Montgomerie (immediately from London in about Eight Weeks Passage) arrived in this River about the first of January—I hope to receive them by Walker who I understa⟨nd⟩ is daily expected and am Gentn Yr Most Hble Servt

Go: Washington

